                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,
                                                  Case No. 17-00248-01-CR-W-BP
        v.

 BARRETT PRELOGAR,

                               Defendant.


   ORDER (1) OVERRULING OBJECTIONS TO MAGISTRATE JUDGE’S REPORT
  AND RECOMMENDATION, (2) ADOPTING REPORT AND RECOMMENDATION,
           AND (3) DENYING DEFENDANT’S MOTION FOR REMEDY

       Pending is Defendant’s motion for a remedy to address alleged violations of his right to

counsel or the attorney-client privilege. (Doc. 67.) The Honorable John T. Maughmer, United

States Magistrate Judge for this District, issued a Report recommending that the motion be denied.

Following Defendant’s objections and on de novo review, the Court adopts Judge Maughmer’s

Report as the Order of the Court. Defendant’s motion for a remedy is DENIED.

                                        I. BACKGROUND

       The Court adopts the Report in its entirety, including its recommended findings of fact. In

summary, Defendant is charged with two felony tax violations. Prior to the Indictment, the lead

case agent, Special Agent Alex Churchman, interviewed Defendant’s former attorney, James

Wirken. Upon learning of this interview, Defendant file a motion for an evidentiary hearing to

determine whether the government obtained any privileged communication from Wirken. On

October 2, 2018, Judge Maughmer held an evidentiary hearing on these issues.
       After the hearing, Defendant filed a motion arguing that Churchman violated his rights

under the Fifth and Sixth Amendments and the attorney-client privilege. Defendant’s motion

sought dismissal of the indictment or, alternatively, disqualification of the prosecution team. (Doc.

67.) On January 18, 2019, Judge Maughmer filed a report recommending that the Court deny

Defendant’s motion. (Doc. 76.) For the following reasons, the Court adopts Judge Maughmer’s

Report and DENIES the motion for a remedy.

                                          II. DISCUSSION

       The Court adopts Judge Maughmer’s recommendation in its entirety; this Discussion is

meant only to augment his legal analysis. As the Report notes, Churchman wanted to question

Wirken about his involvement in a number of Defendant’s transactions and also wanted to evaluate

whether Defendant had a potential reliance-on-counsel defense. During the interview, Wirken was

asked about conversations he had with Defendant. Wirken indicated when he could not respond

because of the attorney-client privilege, and Churchman did not pursue those lines of questioning

further. Although Wirken does not believe he disclosed any confidential communications between

himself and Defendant, the record is unclear as to whether the government obtained confidential

information in the course of interviewing Wirken. However, for the purposes of this motion, the

Court assumes that the government solicited and obtained some information from Wirken that is

protected by the attorney-client privilege.

       Defendant first argues that the government’s actions violated his right to counsel under the

Sixth Amendment. The Court disagrees. A defendant’s Sixth Amendment rights attach only after

the government has initiated formal proceedings such as an indictment, information, preliminary

hearing, or arraignment. Kirby v. Illinois, 406 U.S. 682, 689–90 (1972); Beck v. Bowersox, 362




                                                 2
F.3d 1095, 1101 (8th Cir. 2004). Since the government interviewed Wirken before Defendant was

indicted or any other formal proceedings had begun, the Sixth Amendment was not violated.

        Next, Defendant claims that dismissing the indictment or alternatively disqualifying the

prosecution team is appropriate because the government violated his Fifth Amendment due process

rights. The Court disagrees. Although misconduct by law enforcement may amount to a due

process violation when it shocks the conscience of the court, there was no such outrageous conduct

here. See, e.g., United States v. Hunt, 171 F.3d 1192, 1195 (8th Cir. 1999). As the Report

summarizes, there is at least some evidence that statements made by Defendant’s attorney

indicated that Defendant would assert a reliance-on-counsel defense that would have waived

Defendant’s attorney-client privilege.1 If the government believed a reliance-on-counsel defense

had been asserted, then the government’s questioning was proper. Finally, even if Defendant had

not asserted a reliance-on-counsel defense at the time of the interview, the Record is unclear as to

whether Wirken actually disclosed confidential communications in the interview. Given the

uncertainty of whether Defendant had asserted a reliance-on-counsel defense at the time of the

interview and the uncertainty as to whether Wirken disclosed any privileged information, the

Court’s conscience is not shocked.

          In his objection to the Report and Recommendation, Defendant argues that “the

confidential, privileged information which the Government learned by interviewing Wirken

played a direct role in the Government’s determination as to how to frame the indictment, what to

put in it, and, importantly, what to leave out of it.” (Doc. 77, p. 5.) 2 However, as the Report



1
  The government claims that Judge Maughmer found that Defendant’s attorney at the time of the interview, Mark
Thornhill, “had asserted a reliance on the advice of counsel defense prior to the interview of Wirken.” (Doc. 79, p.
1.) However, this overstates the Report, which notes “the statements made by [Thornhill] at the time of the interview
could be interpreted as asserting an advice-of-counsel defense that would have waived any privilege . . .” (Doc. 76,
p. 12) (emphasis added.)
2
  All page numbers reference those created by the Court’s CM/ECF system.

                                                         3
details, the attorney-client privilege is a testimonial privilege. “[S]o long as no evidence stemming

from the breach of the privilege is introduced at trial, no prejudice results.” United States v. White,

970 F.2d 328, 336 (7th Cir. 1992). The government admits that should this case go to trial it does

not intend to introduce evidence gained in or relating to Wirken’s interview in its case-in-chief.

(Doc. 63, p. 87–88.) Therefore, there is no prejudice to Defendant and the government’s conduct

does not amount to outrageous conduct.

                                          III. CONCLUSION

       For these reasons, the Court adopts the Report and Recommendation of Judge Maughmer

and DENIES Defendant’s motion for a remedy following the evidentiary hearing. (Doc. 67.)


IT IS SO ORDERED.

                                                       /s/ Beth Phillips
                                                       BETH PHILLIPS, CHIEF JUDGE
DATE: March 1, 2019                                    UNITED STATES DISTRICT COURT




                                                  4
